NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

SEAN HOWARD,                                  )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D16-2923
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 7, 2018.

Appeal from the Circuit Court for Charlotte
County; George C. Richards, Judge.

Sean Howard, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and KHOUZAM and CRENSHAW, JJ., Concur.